Title: General Orders, 13 February 1783
From: Washington, George
To: 


                        
                             Thursday February 13th 1783
                            Parole Andalusia.
                            Countersigns Bristol Charlotte.
                        
                        For the day tomorrow Major Oliver.
                        For duty the Maryland Detachment.
                        At the General court martial whereof Colonel Zebulon Butler is president. Captain Lieutenant Taulman of the
                            Corps of Sappers and Miners, was tried, charged first with disobedience of Orders, particularly in not making out a
                            provision Return of the company under his command agreably to the form sent him December the 31st 1782 for the purpose by
                            Captn Bushnell his commanding officer—in bringing his Baggage into Captain Bushnells Quarters the 1st of January last,
                            contrary to Captn Bushnells command to him, and refusing to take it away agreeably to Captain Bushnells express orders.
                            2dly With sending an indecent and impertinent answer to Captn Bushnells order, subversion of good order and Descipline and
                            unbecoming the Character of a Gentleman or an officer. 3dly with mutinous behavior particularly in Commandg soldiers to
                            disobey Captain Bushnells express orders to them, on the 1st of January last.
                        The Court after maturely considering the evidences for and against Captn Lieutt Taulman and his Defence are of
                            opinion that he did not make out a provision return agreably to a form sent him for that purpose Decr the 31st 1782, by
                            Captain Bushnell his Commanding officer, and also that he did order his Baggage into Captn Bushnells quarters the first of
                            January last contrary to Captain Bushnells commands to him, and refused to take it away agreably to Captn Bushnells
                            express orders in breach of the latter part of art. 5 section 2d of the rules and articles of war, the Court are also of
                            opinion that Captain Lieutenant Taulmans answer to Captn Bushnells order to him of the 31st December 1782 is indecent and
                            impertinent and unbecoming the Character of an Officer in breach of articles the 5th section 18th of the Rules and
                            articles of war—On the third charge the Court are of opinion that Captain Lieutenant Taulman did order soldiers to disobey
                            the express orders of Captain Bushnell on the 1st of January, in such a manner however as not to amount to mutinous
                            behavior, but which does amount to very disorderly behavior in breach of Article 5th section 18th of the rules and articles
                            of war.
                        The court sentence Captain Lt Taulman to be reprimanded in Genl orders, and be suspended from service for
                            three months.
                        At the same court, Captain Lieutenant Kirkpatrick of the corps of Sappers & Miners, was tried charged
                            with mutinous behavior, and disobedience of orders on the first of January last in the following particulars—first for
                            commanding soldiers to disobey the express orders of Captn Bushnell, Commandant of the corps—of Sappers & Miners
                            second for ordering his Captn Lt Kirkpatricks Baggage into Captn Bushnells quarters, contrary to Captn Bushnells command
                            to him, and refusing to take it away agreable to Captn Bushnells express orders.
                        The court after maturely considering the evidences for and against Captain Lieutt Kirkpatrick and his defence
                            are of opinion that Captain Lt Kirkpatrick did on the first of January order soldiers to disobey the express orders of
                            Captain Bushnell his commanding officer, and also that he did order his baggage into Captain Bushnells Quarters contrary
                            to Captain Bushnells command to him, and refused to take it away agreably to Captn Bushnells express orders to him—The
                            court acquit Captn Lieutenant Kirkpatrick of mutinous behavior but find him guilty of disobedience of orders in breach of
                            a part of article 5th section 2d of the rules and articles of war and sentence him to be reprimanded in Genl orders.
                        The Commander in chief approves the foregoing sentences.
                        Had the transactions which are the subject of reprehension taken place at the commencement of our military
                            establishment, want of experience, ignorance of the rules of service or some other palliating circumstance might have been
                            plead in excuse, and would in some degree have effaced the blot which now stains a page in the Records of the Army—but at
                            this period of the war, when the necessity of subordination, and the principles of service are generally well understood,
                            and practiced, Captn Lieutt Taulman & Captn Lt Kirkpatrick could not but have known, that the improper Conduct,
                            willful disobedience of Orders they have been guilty of were an outrageous infraction of military Discipline; and the
                            behavior of Captain Lieutenant Taulman (that officer must be sensible) would have justified a more rigorous and exemplary
                            sentence—with this consciousness to attend them, the Commander in Chief leaves the young Gentlemen to the sting of their
                            own reflections as a punishment for what is past, and only advises them not to be guilty of any thing of a simular nature
                            in future.
                    